DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of  group 1 comprising claims 1 – 15 and 17 in the reply filed on 5/27/2022 is acknowledged.
Claims 19 – 22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 – 6 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Wang et al. (US 2011/0247938 A1; “Wang”).
Regarding claim 1, Wang teaches a microfluidic device comprising: a driving substrate (bottom plate 121; ¶92; figure 1A) configured to drive a movement of a droplet; and a position detector (droplet location map 3580; ¶154) configured to detect a position of the droplet on the driving substrate.
Regarding claim 2, Wang teaches the microfluidic device of claim 1, wherein the driving substrate comprises: a base substrate (bottom plate 121; ¶92; figure 1A); and a plurality of driving electrodes (individually controllable electrodes 130; ¶92; figure 1A), located on the base substrate and configured to drive the droplet.
Regarding claim 3, Wang teaches the microfluidic device of claim 1, wherein the position detector comprises: an auxiliary substrate (top glass plate 120; ¶92; figures 1A and 10) disposed above the driving substrate (bottom plate 121; ¶92; figure 1A), a surface of the auxiliary substrate being allowed to contact with the droplet (droplet 150; ¶92; figure 1A) during operation; and a first optical assembly (optical detection assembly 1035; figure 10; ¶¶114, 145 and 165), comprising: a first light source configured to emit light entering the auxiliary substrate from a first side of the auxiliary substrate and cause the light to propagate in the auxiliary substrate in a total reflection manner; and a first light receiver configured to receive light exiting the auxiliary substrate from a second side of the auxiliary substrate opposite to the first side.
Regarding claim 4, Wang implicitly anticipates the incorporation of a secondary optical assembly (e.g., additional integrated optical detectors; ¶165).
Regarding claim 5, Wang teaches the microfluidic device of claim 3, wherein the driving substrate (bottom plate 121; ¶92; figure 1A) is configured to receive the droplet (droplet 150) thereon, and the auxiliary substrate (top glass plate 120; ¶92; figures 1A and 10) is spaced apart from the driving substrate to form a passage  (gap; figure 1A) for the movement of the droplet on the driving substrate.
Regarding claim 6, Wang teaches the microfluidic device of claim 5, wherein the driving substrate (bottom plate 121; ¶92; figure 1A) further comprises a first hydrophobic layer (hydrophobic film 160; ¶92; figure 1A) facing the auxiliary substrate (top glass plate 120; ¶92; figures 1A and 10).
Allowable Subject Matter
Claims 7 – 15 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 7, the cited prior art neither teaches nor fairly suggests the microfluidic device of claim 3, wherein the auxiliary substrate is configured to receive the droplet thereon, and allowing the droplet to move on a surface of the auxiliary substrate facing away from the driving substrate.
Regarding claim 8, the cited prior art neither teaches nor fairly suggests the microfluidic device of claim 5, wherein the auxiliary substrate further comprises a second hydrophobic layer facing away from the driving substrate.
Regarding claim 9, the cited prior art neither teaches nor fairly suggests the microfluidic device of claim 2, wherein the position detector comprises a plurality of droplet detectors, each of the droplet detectors comprising: an auxiliary electrode between the base substrate and a corresponding driving electrode; and a piezoelectric material layer, sandwiched between the auxiliary electrode and the corresponding driving electrode, for generating mechanical waves in response to an electrical field applied thereon.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J. SINES whose telephone number is (571)272-1263. The examiner can normally be reached 9 AM-5 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth A Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN J. SINES
Primary Patent Examiner
Art Unit 1796



/BRIAN J. SINES/Primary Examiner, Art Unit 1796